Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 1 of 28 PageID #: 8489




                              EXHIBIT 1
Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 2 of 28 PageID #: 8490
       CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER

                                                                            Page 1


           UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF NEW YORK
           Case No. 1:17-CV–06404(BMC)
           ---------------------------------------
           HILLARY LAWSON, KRISTINA HALLMAN,
           STEPHANIE CALDWELL, MOIRA HATHAWAY,
           MACEY SPEIGHT, ROSEMARIE PETERSON and
           LAUREN FULLER,
                                    Plaintiffs,
                      -against-
           HOWARD RUBIN and JENNIFER POWERS
           and the DOE COMPANY,
                                    Defendants.
           ---------------------------------------
       CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                Videotaped Deposition of
                  proceeding pseudonymously as
                         KRISTINA HALLMAN
                       New York, New York
          Wednesday, September 12, 2018 - 10:16 a.m.


      Reported by:
      Robin LaFemina, RPR, CLR
      Job no: 22858


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 3 of 28 PageID #: 8491
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 30                                                   Page 32
 1                    Hallman                               1                   Hallman
 2   started it.                                            2       A. No. I think I got that later.
 3      Q. It looks like you've had it                      3   It was after 2015.
 4   since at least 2015; correct?                          4       Q. And you have it today?
 5      A. Right.                         10:39             5       A. Yes.                        10:41
 6      Q. And you maintain it today?                       6       Q. Do you think you got it in 2016
 7      A. Yes.                                             7   or you don't know?
 8      Q. And you've it in the interim,                    8       A. I don't know.
 9   from 2015 through today?                               9       Q. So as part of your work, your
10      A. Yes.                          10:39             10   modeling work, do you use social media?        10:41
11      Q. And you've had the same                         11       A. Yes.
12                associated with your Instagram           12       Q. In what way do you use social
13   account in that period?                               13   media?
14      A. No.                                             14       A. Posting photos of modeling
15      Q. You've had others?                  10:40       15   shoots.                           10:41
16      A. Yes.                                            16       Q. You post them on Facebook,
17      Q. What other hashtags did you have                17   Instagram and Snapchat?
18   associated with Instagram?                            18       A. Facebook and Instagram.
19      A. Not hashtag. I had a different                  19       Q. It's a marketing tool?
20   name.                               10:40             20       A. For Facebook and Instagram.          10:41
21      Q. What other names?                               21       Q. But how do you -- what do you do
22      A.              .                                  22   to earn money from -- in connection with the
23      Q.              ? Any others?                      23   posting of those photographs on social
24      A. No.                                             24   media, if anything?
25      Q. No?                           10:40             25       A. By posting on Facebook or           10:42
                                                 Page 31                                                   Page 33
 1                   Hallman                                1                    Hallman
 2      A. (Witness shakes head.)                           2   Instagram a modeling picture, it's in hopes
 3      Q. Do you have other social media                   3   of advertising for another photographer to
 4   accounts other than Instagram?                         4   want to book you for a photo shoot.
 5      A. Yes.                        10:40                5      Q. Is there any other way that you        10:42
 6      Q. Which other social media                         6   make money from your social media presence?
 7   accounts do you have?                                  7      A. I make money off of Snapchat.
 8      A. Facebook, Snapchat and my                        8      Q. How do you do that?
 9   Instagram.                                             9      A. I have a private premium
10      Q. What's your account associated       10:40      10   Snapchat account.                       10:42
11   with on Facebook? What name?                          11      Q. What does that involve?
12      A.                .                                12      A. It's a private Snapchat. You
13      Q. And what about Snapchat?                        13   can post what you want and people pay a
14      A.                  .                              14   monthly fee to subscribe.
15      Q.                  ?              10:40           15      Q. How much is the fee?                 10:42
16      A. Yes.                                            16      A. From one of the companies that I
17      Q. Is it                        or                 17   work for, I think it's 29.99 a month.
18   just                                                  18      Q. Do you have any records of money
19      A. Just                 .                          19   that you've earned through your Snapchat
20      Q. And how long have you had the         10:41     20   account?                             10:43
21   Facebook account? You've had that in the              21      A. It goes through my PayPal or the
22   time period 2015 through the present?                 22   company from the subscribed will send me a
23      A. Yes.                                            23   wire transfer into my account.
24      Q. And what about the Snapchat                     24      Q. Did you -- you understand that
25   account? Same answer?                   10:41         25   there was a request that you provide          10:43

                                                                                     9 (Pages 30 to 33)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 4 of 28 PageID #: 8492
        CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                   Page 58                                                     Page 60
 1             /Hallman                       1                   Hallman
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                   Page 59                                                     Page 61
 1              Hallman                       1                     Hallman
 2                                            2      A.
 3                                            3      Q. And it's your testimony that you
 4                                            4   have no role in connection with any escort
 5                                            5   business at all, now or ever?               11:14
 6                                            6      A. No.
 7                                            7      Q. Ms.           , I want to turn your
 8                                            8   attention to August of 2016.
 9                                            9           Were you contacted at that time
10                                           10   with Howard Rubin, if you recall?              11:14
11                                           11      A. I don't recall.
12                                           12      Q. Do you recall at some point
13                                           13   somebody contacted you about Mr. Rubin?
14                                           14      A. Yes.
15                                           15      Q. What do you recall?                  11:14
16                                           16      A. I remember being contacted in
17                                           17   regards to Mr. Rubin.
18                                           18      Q. By whom?
19                                           19      A. By                      .
20                                           20      Q. How did                        contact     11:14
21                                           21   you?
22                                           22      A. Direct Message.
23                                           23      Q. Was it a Direct Message via
24                                           24   Instagram, if you recall?
25                                           25      A. I think so; yes.                 11:15

                                                                      16 (Pages 58 to 61)
                        TransPerfect Legal Solutions
                    212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 5 of 28 PageID #: 8493
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 66                                                    Page 68
 1                   Hallman                                 1                   Hallman
 2                                                           2
 3                                                           3
 4                                                           4
 5                                                           5
 6                                                           6
 7                                                           7
 8                                                           8
 9                                                           9
10                                                          10
11                                                          11
12                                                          12
13                                                          13
14                                                          14
15                                                          15
16                                                          16
17                                                          17
18                                                          18
19                                                          19
20                                                          20
21                                                          21
22                                                          22
23                                                          23
24                                                          24
25                                                          25
                                                 Page 67                                                    Page 69
 1                    Hallman                                1                    Hallman
 2      Q. Did you search for it so that it                  2      A. Yes.
 3   could be provided in discovery in this case?            3      Q. And what did you discuss with
 4      A. No. I just handed my phone over.                  4   her? What did you say pan what did she say?
 5      Q. And you don't know whether the           11:20    5      A. She said she got the same message. 11:22
 6   review of your phone led to identification              6      Q. What was your understanding of
 7   of the text of the Instagram message that's             7   the reason for the payments that's referred
 8   described in these paragraphs on page 40 and            8   to here?
 9   41 of the Complaint?                                    9      A. What --
10      A. Yes, I don't.                   11:21            10      Q. What was your understanding of          11:23
11      Q. You don't know.                                  11   why there was a discussion about your
12           According to the allegations in                12   receiving money?
13   the Complaint, it says here that there was a           13      A. To meet her boss who she had
14   discussion about money. Do you recall that?            14   said liked or saw my photo somewhere.
15      A. Like in 294 we're talking about? 11:21           15      Q. And you'd never received a            11:23
16      Q. In 294, it says         told                     16   request like that before?
17   Hallman and Rubin -- - told Hallman, meaning           17      A. No.
18   you, that Rubin would pay for you to fly               18      Q. This was the first time?
19   from Florida to New York and pay $2,000 to             19      A. Yeah. Especially by a woman for
20   meet and spend time with you.                11:21     20   her boss.                          11:23
21           Do you see that?                               21      Q. Had you received a request like
22      A. Yes.                                             22   that before from a man?
23      Q. Do you remember              saying that         23      A. Yes.
24   to you?                                                24      Q. What do you recall about that?
25      A. Yes.                          11:21              25      A. If you model, direct messages in 11:23

                                                                                    18 (Pages 66 to 69)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 6 of 28 PageID #: 8494
          CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                     Page 70                                                      Page 72
 1                    Hallman                                      1                    Hallman
 2   your phone or in your Instagram are going to                  2      A. She said we would just meet her
 3   say all types of crazy, outlandish things,                    3   boss and at most be required to do a photo
 4   and you just ignore it.                                       4   shoot.
 5      Q. Did you ever meet with anyone              11:23        5      Q. Who said that?                     11:26
 6   who contacted you via Instagram before                        6      A.                     .
 7   August of 2016?                                               7           (Hallman Exhibit 10, Lawson et
 8      A. No.                                                     8      al. v. Rubin et al. Information Sheet
 9      Q. After you spoke with Ms.                                9      on Certain Documents Produced by
10   about Ms.           message, what did you do?        11:24   10      Defendant Powers, marked for                11:26
11   Did you pursue the discussion with Ms.           ?           11      identification, as of this date.)
12      A. I believe          had a phone                         12      Q. I'm going to place in front of
13   conversation with her.                                       13   you an exhibit marked Hallman 10.
14      Q. Were you present?                                      14           Your phone number as of August
15      A. No.                           11:24                    15   2016 was                  ?                  11:27
16      Q. Did Ms.             discuss with you                   16      A. Yes.
17   the contents of her discussion with Ms.         ?            17      Q. In addition to the social media
18      A. Yes.                                                   18   accounts we've discussed, did you also use
19      Q. What did Ms.              tell you?                    19   the platform WhatsApp?
20      A. I don't remember.                   11:24              20      A. Yes.                           11:27
21      Q. You decided to go and to accept                        21      Q. You communicated via WhatsApp
22   the offer to travel to New York; correct?                    22   using the phone number that ends          ?
23      A. Yes.                                                   23      A. Yes.
24      Q. You don't recall any further                           24      Q. Were your WhatsApp communications
25   discussion with Ms.          , Ms.       or        11:25     25   from the period August through the end of 2016 11:27
                                                     Page 71                                                      Page 73
 1                   Hallman                                       1                 Hallman
 2   anyone else prior to doing that?                              2
 3       A. We agreed that if         came with                    3
 4   me, that I would feel comfortable going.                      4
 5       Q. With whom did you reach that           11:25           5
 6   agreement?                                                    6
 7       A.                   .                                    7
 8       Q. And why -- did you propose that                        8
 9   Ms.         would come with you?                              9
10       A. Well, like I said, she had         11:25              10
11   gotten the same message, so we both decided                  11
12   together that we would go.                                   12
13       Q. And why did you decide to go?                         13
14       A. I don't know.                                         14
15       Q. You don't know?                   11:25               15
16       A. No.                                                   16
17       Q. Did you speak to anybody other                        17
18   than Ms.         and Ms.        or communicate               18
19   with anyone else about potentially traveling                 19
20   to New York in August of 2016?                11:25          20
21       A. No.                                                   21
22       Q. Do you recall any discussion                          22
23   either with Ms.        or Ms.        about what              23
24   would happen when you arrived in New York at                 24
25   this time?                          11:26                    25

                                                                                           19 (Pages 70 to 73)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 7 of 28 PageID #: 8495
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 98                                                     Page 100
 1                   Hallman                                  1                    Hallman
 2                                                            2      Q. Well, looking at it, does it
 3                                                            3   refresh your recollection that the date you
 4                                                            4   traveled to New York was in fact August 22
 5                                                            5   of 2016?                               12:29
 6                                                            6      A. I don't know. I don't --
 7                                                            7      Q. Does it appear to you that
 8                                                            8   that's the case?
 9                                                            9      A. I don't know. I don't remember
10                                                           10   the date I took a flight, so I don't know.     12:29
11                                                           11      Q. Do you have any reason to think
12                                                           12   that you took a flight on a day that's
13                                                           13   different than the flight that is referenced
14                                                           14   here on Delta?
15                                                           15      A. No. I just don't know the exact 12:29
16                                                           16   date, so. . .
17                                                           17      Q. Did you travel with Ms.               on
18                                                           18   the same flight?
19                                                           19      A. No.
20                                                           20      Q. She traveled on the same day, if 12:29
21                                                           21   you recall?
22                                                           22      A. Yes.
23                                                           23      Q. Did she also travel from Fort
24                                                           24   Lauderdale?
25                                                           25      A. She traveled from Florida.              12:29
                                                 Page 99                                                     Page 101
 1                     Hallman                                1                  Hallman
 2            MR. GROSSMAN: Yes.                              2       Q. Do you recall landing in New York
 3       Q. Looking at Exhibit -- Hallman                     3   on August 22, 2016 or thereabouts?
 4   Exhibit 14, do you see this is a -- does                 4       A. At the airport?
 5   this appear to you to be an e-mail from         12:28    5       Q. Yes.                        12:30
 6   Jennifer Powers that starts hi,      , and               6       A. Yeah.
 7   relates to your travel to New York to meet               7       Q. Had you been to New York before?
 8   with Mr. Rubin?                                          8       A. Yes.
 9       A. Yes. It appears.                                  9       Q. How many times?
10       Q. Does it appear that you had a          12:28     10       A. I'm not sure. I have family        12:30
11   Delta flight leaving Fort Lauderdale on                 11   here. I came when I was a kid.
12   Monday, August 22 at 11 a.m. arriving in New            12       Q. What did you do once you arrived
13   York at 2:03 on August 22?                              13   in New York?
14       A. It does appear so.                               14       A. I think I took a cab.
15       Q. And August 22 is the date of the 12:28           15       Q. To where?                      12:30
16   communication we were just discussing in                16       A. To where I was told to go.
17   which Ms.         talks about you being spanked?        17       Q. Who told you to go?
18       A. Okay.                                            18       A. I think -- I don't remember if
19       Q. Is that correct?                                 19   it was                or Jennifer Powers.
20       A. Yes.                           12:28             20       Q. And you were by yourself in the       12:31
21       Q. You took the flight that's shown                 21   cab?
22   in this exhibit?                                        22       A. Yes.
23       A. I don't --                                       23       Q. Other than the cab driver?
24       Q. If you recall?                                   24       A. Yes.
25       A. I don't recall.                  12:28           25       Q. What did you have with you?           12:31

                                                                                    26 (Pages 98 to 101)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 8 of 28 PageID #: 8496
          CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 102                                                        Page 104
 1                    Hallman                                   1                    Hallman
 2       A. A suitcase.                                         2
 3       Q. How long were you expecting to                      3
 4   stay?                                                      4
 5       A. A short period of time.           12:31             5
 6       Q. One night?                                          6
 7       A. Maybe. Yeah.                                        7
 8       Q. Well, looking at the flight                         8
 9   information that we were just shown in the                 9
10   exhibit, it has you returning on August 23     12:31      10
11   leaving New York at 11:50 the next morning.               11
12           Do you see that?                                  12
13       A. I do see that.                                     13
14       Q. So the plan -- your intention                      14
15   was to come to New York and stay from the         12:31   15
16   afternoon of August 22 and then get on a                  16
17   flight before noon the next day? Does that                17
18   sound about right?                                        18
19       A. Yes.                                               19
20       Q. Do you remember arriving at the       12:31        20
21   address that you referred to where you were               21
22   told to go?                                               22
23       A. Yes.                                               23
24       Q. Do you remember where that was?                    24
25       A. Do I remember the address?           12:32         25
                                                 Page 103                                                        Page 105
 1                     Hallman                                  1                    Hallman
 2      Q.     Where it was.                                    2   arrived?
 3      A.     Uh --                                            3       A. I don't recall.
 4      Q.     It was in Manhattan?                             4       Q. Do you recall if there was some
 5      A.     Yes.                       12:32                 5   period where you were in the apartment with        12:33
 6            MR. GROSSMAN: Counsel, I'd ask                    6   Ms. Powers alone?
 7       for you to just please wait for her to                 7       A. Yes.
 8       finish answering.                                      8       Q. Do you recall any discussion
 9       Q. My apologies.                                       9   with Ms. Powers during that time period?
10            Did you finish your answer?        12:32         10       A. I remember we spoke briefly and          12:34
11       A. Yes.                                               11   I think she was just like get settled in and
12       Q. What do you recall about the                       12   we'll talk when        gets here.
13   address? Where was it? Where did you go?                  13       Q. Did she stay with you in the
14       A. It was in Manhattan and it was                     14   apartment?
15   at the Metropolitan Tower.                 12:32          15       A. I don't recall.                   12:34
16       Q. That's an apartment building in                    16       Q. Do you know how long you waited
17   midtown?                                                  17   until       arrived?
18       A. Yes. It was a penthouse.                           18       A. I don't remember.
19       Q. You'd never been there before?                     19       Q. What did you do while you were
20       A. No.                           12:32                20   waiting for Ms.           to arrive, if you    12:34
21       Q. What happened once you got there?                  21   remember?
22       A. I met the concierge, they gave                     22       A. I don't remember. I might have
23   me a little Hello Kitty key with a penthouse              23   went to the bathroom or unpacked or had some
24   number on the back, and I went upstairs.                  24   water. I don't -- I don't remember.
25       Q. What's a Hello Kitty key?            12:33         25       Q. At some point Ms.                did    12:34

                                                                                     27 (Pages 102 to 105)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 9 of 28 PageID #: 8497
          CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 106                                                    Page 108
 1                   Hallman                                    1                     Hallman
 2   arrive?                                                    2   additional time to sign the document before
 3       A. Yes.                                                3   you signed it?
 4       Q. What happened at that time?                         4       A. No.
 5       A. Jen sat us both down in the          12:34          5       Q. Did you consider -- withdrawn.         12:36
 6   living room and told us we would be meeting                6            Did you initial each paragraph
 7   her boss, Howard Rubin, at the           of                7   in the document that you were shown?
 8   the          and she gave us an NDA to sign                8       A. I remember signing it, so I
 9   and told us we had to sign that before                     9   don't know.
10   meeting him.                          12:35               10       Q. And your testimony is you had no 12:36
11       Q. And what was your understanding                    11   idea what the document said, you just signed
12   of an NDA?                                                12   it?
13       A. Well, I had never seen or signed                   13       A. Yes.
14   an NDA before that and I really don't                     14            (Hallman Exhibit 15,
15   remember what it all said, so. . .         12:35          15       Confidentiality Agreement and Release       12:37
16       Q. You were not familiar with a                       16       bearing Bates Nos. HR000047-48, marked
17   nondisclosure agreement?                                  17       for identification, as of this date.)
18       A. No.                                                18       Q. I'm going to show you Hallman
19       Q. Were you surprised that you had                    19   Exhibit 15.
20   been requested to sign a document while you       12:35   20            Looking at Hallman Exhibit 15,      12:37
21   were in the apartment?                                    21   is this a copy of the document that you
22       A. Yes.                                               22   signed in the penthouse -- in the apartment,
23       Q. Why?                                               23   rather, on August 22, 2016?
24       A. Because I never heard of that                      24       A. I don't know.
25   before.                            12:35                  25       Q. If you look at the back, the       12:37
                                                  Page 107                                                    Page 109
 1                    Hallman                                   1                      Hallman
 2                                                              2   second page that ends 48 in the bottom
 3                                                              3   right, it says date August 22, 2016, and
 4                                                              4   there's a signature there.
 5                                                              5            Is that your signature?         12:37
 6                                                              6       A. I don't know. What --
 7                                                              7       Q. You don't know if --
 8                                                              8       A. It looks like it is. I don't
 9                                                              9   know.
10                                                             10       Q. Above the I there appears to be        12:38
11                                                             11   like a little heart shape. Do you see that?
12                                                             12       A. I do see that.
13                                                             13       Q. Is that typically how you sign
14                                                             14   your name?
15                                                             15       A. Not typically.                  12:38
16                                                             16       Q. Have you ever signed it like
17                                                             17   that?
18                                                             18       A. Yes.
19                                                             19       Q. You have no reason to think you
20                                                             20   didn't sign this document; correct?          12:38
21                                                             21       A. I remember signing it, so. . .
22                                                             22       Q. Do you see on the first page
23                                                             23   next to all of the paragraphs except the
24                                                             24   first two there are the initials       Do
25                                                             25   you see that?                         12:38

                                                                                    28 (Pages 106 to 109)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 10 of 28 PageID #:
                                        8498
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 122                                                  Page 124
 1                Hallman                       1                     Hallman
 2                                              2      A.    Yes.
 3                                              3      Q.    Who is that, if you know?
 4                                              4      A.    It looks like
 5                                              5      Q.    Did you send a picture of            12:53
 6                                              6                   to whoever it was you were
 7                                              7   corresponding with in this exchange?
 8                                              8      A. Yes, I did.
 9                                              9      Q. Why did you do that?
10                                             10      A. I don't know.                    12:53
11                                             11      Q. You don't know?
12                                             12      A. (Witness shakes head.)
13                                             13      Q. Did you discuss with Ms.
14                                             14   the possibility of meeting with a man in
15                                             15   London in or about June of 2016?              12:53
16                                             16      A. No.
17                                             17      Q. Did you tell Ms.            that you
18                                             18   had provided her photograph in this exchange?
19                                             19      A. No.
20                                             20      Q. She didn't know that?               12:53
21                                             21      A. No.
22                                             22      Q. After you signed and initialed
23                                             23   the document that was Hallman Exhibit 15,
24                                             24   what happened after that?
25                                             25      A. After I received it?              12:54
                                    Page 123                                                  Page 125
 1               Hallman                        1                     Hallman
 2                                              2       Q. After you signed it and
 3                                              3   initialed it, what happened next?
 4                                              4       A. She took the paper and she left.
 5                                              5       Q. So you were in the apartment          12:54
 6                                              6   alone with Ms.          at that point?
 7                                              7       A. Yes.
 8                                              8       Q. For how long?
 9                                              9       A. I don't recall exactly how long.
10                                             10       Q. At some point you left the          12:54
11                                             11   apartment with Ms.           ?
12                                             12       A. Yes.
13                                             13       Q. Where did you go?
14                                             14       A. We were told to go to the           .
15                                             15       Q. Told by whom?                     12:54
16                                             16       A. Jennifer Powers.
17                                             17       Q. What was your understanding of
18                                             18   the purpose of going to the           ?
19                                             19       A. To meet for drinks and appetizers.
20                                             20       Q. To meet with whom?                  12:55
21                                             21       A. Howard Rubin.
22                                             22       Q. And you did that, you went to
23                                             23   the            and you met with Mr. Rubin?
24                                             24       A. We did go to the rooftop bar at
25                                             25   the            and met Mr. Rubin; yes.         12:55

                                                                    32 (Pages 122 to 125)
                           TransPerfect Legal Solutions
                       212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 11 of 28 PageID #:
                                        8499
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 126                        Page 128
 1                   Hallman                                  1   Hallman
 2                                                            2
 3                                                            3
 4                                                            4
 5                                                            5
 6                                                            6
 7                                                            7
 8                                                            8
 9                                                            9
10                                                           10
11                                                           11
12                                                           12
13                                                           13
14                                                           14
15                                                           15
16                                                           16
17                                                           17
18                                                           18
19                                                           19
20                                                           20
21                                                           21
22                                                           22
23                                                           23
24                                                           24
25                                                           25
                                                Page 127                        Page 129
 1                    Hallman                                 1   Hallman
 2            Do you see that?                                2
 3        A. Yes, I do.                                       3
 4        Q. Did you post that or did                         4
 5     Ms.       ?                         12:56              5
 6        A. It says              did.                        6
 7        Q. Do you remember posting that?                    7
 8        A. Yes.                                             8
 9        Q. Did you have anything to drink                   9
10     while you were at the        of the        ? 12:56    10
11        A. Yes.                                            11
12        Q. What did you drink?                             12
13        A. I don't remember what I had to                  13
14     drink.                                                14
15        Q. Do you remember any drinks you         12:56    15
16     had?                                                  16
17        A. No.                                             17
18        Q. Did Ms.           drink anything?               18
19        A. Yes.                                            19
20        Q. Do you remember what she drank?         12:56   20
21        A. No.                                             21
22        Q. Do you remember how many drinks                 22
23     she had?                                              23
24        A. No.                                             24
25        Q. How long did you stay at the        12:56       25

                                                                   33 (Pages 126 to 129)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 12 of 28 PageID #:
                                        8500
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 134                                                      Page 136
 1                      Hallman                                  1                    Hallman
 2         A. I don't know exactly how long.                     2      Q.   What did you say?
 3         Q. Do you have any other                              3      A.   I don't remember exactly what I
 4     recollection of what occurred while you were              4   said.
 5     in the apartment with Ms.          and Mr. Rubin 01:03    5      Q.   Did he respond to you?            01:05
 6     after you returned from the Viceroy room to               6      A.   I think he
 7     have?                                                     7       .
 8         A. The next thing I know, me and                      8            MR. McDONALD: Could you keep
 9           and Howard Rubin were in the room with              9      your voice up, please?
10     the red walls. He called it the dungeon.     01:03       10      A. I think he                           01:05
11         Q. When did he say that?                             11        . I believe he did. I remember.
12         A. Once the door was open. I think                   12      Q. Was Ms.               also      or
13           asked what that -- what that room was.             13            in any way?
14         Q. What do you recall Mr. Rubin                      14      A. No.
15     said exactly?                        01:03               15      Q. She was present while Mr. Rubin        01:05
16         A. I don't recall what he said                       16   put a                     ; is that your
17     exactly. I just remember him saying that                 17   testimony?
18     word, the dungeon.                                       18      A. Yes.
19             MR. GROVER: Please speak up.                     19      Q. And she heard -- she would have
20         Q. Was there any discussion of          01:03        20   been present while you asked him to stop      01:06
21     money that you recall?                                   21   doing that?
22         A. Not at that time.                                 22      A. Yes.
23         Q. Did you receive any money while                   23      Q. She didn't leave the apartment?
24     you were in the apartment?                               24      A. No, she did not leave me.
25         A. Yes.                         01:04                25      Q. She -- did you have your           01:06
                                                  Page 135                                                      Page 137
 1                        Hallman                                1                    Hallman
 2         Q. When did that happen?                              2   telephone with you?
 3         A. I don't remember.                                  3       A. In my purse in the living room.
 4         Q. Do you remember receiving cash?                    4       Q. And Ms.            as well?
 5         A. Yes.                          01:04                5       A. Her --                      01:06
 6         Q. You've alleged in the Complaint                    6            MR. GROSSMAN: Objection. Calls
 7      that you were paid $5,000, both you and                  7       for speculation.
 8      Ms.         . Is that correct?                           8       Q. If you know.
 9         A. Yes.                                               9       A. I don't know.
10         Q. When did that happen?                01:04        10       Q. Do you recall whether Ms.                01:06
11         A. I don't remember.                                 11   did anything to attempt to stop Mr. Rubin
12         Q. Did you engage in any sexual                      12   from               ?
13      activity with Mr. Rubin while you were in               13       A. Yes.
14      the apartment?                                          14       Q. What did she do?
15         A. He did with us; yes.               01:04          15       A. I don't remember exactly. She         01:06
16         Q. What do you recall happened?                      16   might have pushed him. I don't remember.
17         A. I remember being            .                     17       Q. She -- you said she --
18         Q. Who                  ?                            18            MR. SCHMIDT: Counsel, you have
19         A. Howard Rubin.                                     19       LiveNote, you can see what she's saying.
20         Q. Do you recall what he                  01:05      20            MR. McDONALD: Excuse me?                01:07
21         with?                                                21            MR. SCHMIDT: I said you have
22         A. With black                . I                     22       LiveNote, you can see what she's
23      don't remember.                                         23       saying.
24         Q. Did you ask him not to do that?                   24            MR. McDONALD: I want to hear
25         A. Yes.                          01:05               25       what she's saying.

                                                                                     35 (Pages 134 to 137)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 13 of 28 PageID #:
                                        8501
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                    Page 138                                                   Page 140
 1                      Hallman                                  1                    Hallman
 2             MR. SCHMIDT: You can hear what                    2      Q. But you don't make any
 3        she's saying. You don't need to harass                 3   allegation in the Complaint that you believe
 4        her by keep saying --                                  4   there was something added to your drink to
 5             MR. McDONALD: I'm not harassing 01:07             5   increase intoxication?                  01:09
 6        her.                                                   6      A. I don't know.
 7             MR. GROVER: I am having great                     7      Q. You don't know.
 8        difficulty hearing what she's saying.                  8      A. I didn't watch him fix the drink
 9             MR. GROSSMAN: Well, I can hear                    9   for me.
10        her fine.                        01:07                10      Q. Do you remember anything that            01:09
11             MR. McDONALD: You're sitting                     11   Mr. Rubin said while you were in the apartment?
12        closer.                                               12      A. In regards to what? I remember --
13             THE VIDEOGRAPHER: Do you want                    13      Q. Anything at all --
14        to go off the record if we're going to                14      A. Not --
15        do this so we don't waste time?           01:07       15      Q. -- as you sit here now.            01:10
16             MR. GILBERT: Okay.                               16      A. Not in particular.
17             THE VIDEOGRAPHER: We are off                     17      Q. What else do you recall about
18        the record at 1:08 p.m.                               18   what happened in the apartment?
19             (Whereupon, a discussion was                     19      A. I remember he
20        held off the record.)                01:08            20            and she told him don't do that      01:10
21             THE VIDEOGRAPHER: We are back                    21   because she just
22        on the record at 1:09 p.m.                            22          .
23        Q. Ms.           , Ms.         alleges on             23      Q. Did he say anything to          about
24     the record that she believes something was               24   her statement about the fillers?
25     added to her drink to increase intoxication. 01:09       25      A. Did I?                       01:11
                                                    Page 139                                                   Page 141
 1                        Hallman                                1                     Hallman
 2               Are you aware of that allegation                2       Q. No -- well, did Mr. Rubin, if
 3      she's made?                                              3   you recall?
 4          A. Am I aware of it? Yes.                            4       A. He said he didn't care.
 5          Q. Do you have any information              01:09    5       Q. He said he didn't care.         01:11
 6      about whether she complained to you -- well,             6       A. And he did it again.
 7      withdrawn.                                               7       Q. Did you say anything to
 8               Did she say anything to you                     8   Mr. Rubin about her concern about the fillers?
 9      about whether she thought something had been             9       A. I was just shocked.
10      added to her drink?                       01:09         10       Q. Did you think about leaving the      01:11
11          A. She said she felt dizzy and she                  11   apartment at any time while Mr. Rubin was
12      didn't feel well.                                       12   present that night?
13          Q. She said that to you when?                       13       A. Yeah. At that point, I wanted
14          A. When we were dancing in the                      14   to leave.
15      living room.                            01:09           15       Q. But you did not?               01:11
16          Q. In the apartment?                                16       A. As I stated, I was already
17          A. Yes.                                             17       at that point with the
18          Q. You didn't have that sensation                   18   and                     with my
19      yourself?                                               19         , so. . .
20          A. I did. I felt a little dizzy.      01:09         20       Q. You were                   ?        01:11
21          Q. You don't --                                     21       A. No.
22          A. But we were drinking.                            22       Q. And Ms.             was?
23          Q. I'm sorry. Withdrawn.                            23            MR. GROSSMAN: Objection. Calls
24               You said you felt a little dizzy?              24       for speculation.
25          A. Yes; but we were drinking.             01:09     25       Q. Do you know if Ms.           was        01:12

                                                                                     36 (Pages 138 to 141)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 14 of 28 PageID #:
                                        8502
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                   Page 142                                                      Page 144
 1                     Hallman                                   1                    Hallman
 2     able to walk?                                             2
 3         A. I don't know.                                      3
 4         Q. Was she                           in               4
 5     any way?                           01:12                  5
 6         A. I don't remember. She was to --                    6
 7     to the side, more so behind me, as Mr. Rubin              7
 8     was.                                                      8
 9         Q. Did you hit Ms.          ?                         9
10         A. No.                        01:12                  10
11         Q. How long was Mr. Rubin in the                     11
12     apartment with you and Ms.          that                 12
13     evening before --                                        13
14         A. I don't know.                                     14
15         Q. -- he left?                 01:12                 15
16         A. I don't know.                                     16
17         Q. At some point he left?                            17
18         A. Yes.                                              18
19         Q. What happened after he left?                      19
20         A. I don't remember.               01:12             20
21         Q. I'm sorry?                                        21
22         A. I don't -- I don't remember. We                   22
23     were crying.                                             23
24         Q. Did Mr. Rubin engage in any                       24
25     sexual relations with you while he was in    01:13       25
                                                   Page 143                                                      Page 145
 1                       Hallman                                 1                    Hallman
 2     the apartment?                                            2   was some injury to your right breast. In
 3        A. Yes.                                                3   paragraph 352 of the Complaint that you
 4        Q. Did you watch -- did you witness                    4   filed says that your left breast became
 5     him engage in sexual relations with Ms.        ? 01:13    5   swollen and later developed scar tissue and       01:16
 6        A. I don't remember.                                   6   hardening. It's Exhibit 10, I believe.
 7        Q. And you --                                          7           MR. ROSE: 8.
 8        A. I was            .                                  8       Q. 8. I'm sorry.
 9        Q. I'm sorry. Your answer was you                      9       A. Page 8?
10     don't remember?                        01:13             10       Q. No. It's Exhibit 8 which is now 01:16
11        A. Yes.                                               11   in front of you, it's page 49. Paragraph
12        Q. In the Complaint, you allege                       12   352 refers to your left breast; is that
13     that Rubin penetrated you causing tears to               13   correct?
14     your vagina.                                             14       A. It does say left breast.
15             Is that accurate?            01:13               15       Q. Is the Complaint mistaken?             01:16
16        A. Yes.                                               16       A. It's my right breast.
17        Q. You also allege that you were in                   17       Q. You read this Complaint before
18     and out of consciousness during this time.               18   you authorized your lawyers to file it on
19             Is that accurate?                                19   your behalf; correct?
20        A. Yes.                        01:14                  20       A. Yes.                          01:16
21        Q. Do you know what caused you to                     21       Q. You were asked to confirm that
22     go in and out of consciousness?                          22   it was accurate; correct?
23        A. When he started punching me in                     23       A. Yes.
24     the back of my head.                                     24       Q. At some point Mr. Rubin left the
25        Q. Were you bleeding?                 01:14           25   apartment?                              01:17

                                                                                      37 (Pages 142 to 145)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 15 of 28 PageID #:
                                        8503
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 146                       Page 148
 1                      Hallman                             1   Hallman
 2          A. Yes.                                         2
 3          Q. And just you and Ms.          were           3
 4      present?                                            4
 5          A. Yes.                       01:17             5
 6          Q. And I think you were beginning               6
 7      to describe what happened after Mr. Rubin           7
 8      left?                                               8
 9          A. I don't remember anything but                9
10      crying.                          01:17             10
11          Q. You don't remember anything                 11
12      other than crying?                                 12
13          A. Correct.                                    13
14          Q. And Ms.          was crying as well?        14
15          A. Yes.                       01:17            15
16          Q. Did you contact the police?                 16
17          A. No.                                         17
18          Q. Why not?                                    18
19          A. I don't know.                               19
20          Q. You don't know?                 01:17       20
21          A. I was embarrassed.                          21
22          Q. Did you discuss with Ms.                    22
23      whether you should contact the police?             23
24          A. No.                                         24
25          Q. Do you know if Ms.                  01:17   25
                                                Page 147                       Page 149
 1                        Hallman                           1   Hallman
 2      contacted the police?                               2
 3         A. I don't know.                                 3
 4         Q. You have no reason to think that              4
 5      she did, I take it?                 01:18           5
 6         A. Right.                                        6
 7         Q. Did you think about leaving the               7
 8      apartment at that point?                            8
 9         A. Yes. I thought about leaving                  9
10      before that point, too.              01:18         10
11         Q. Did you leave?                               11
12         A. I couldn't.                                  12
13         Q. After Mr. Rubin left, you                    13
14      couldn't leave the apartment?                      14
15         A. After he left, I could.         01:18        15
16         Q. After he left, did you leave the             16
17      apartment?                                         17
18         A. No.                                          18
19         Q. You remained there that night?               19
20         A. Yes.                       01:18             20
21         Q. Why didn't you leave?                        21
22         A. He wasn't there anymore. It was              22
23      just her and I.                                    23
24         Q. Was --                                       24
25         A. We didn't want to tell anybody.      01:18   25

                                                                 38 (Pages 146 to 149)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 16 of 28 PageID #:
                                        8504
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 150                                                      Page 152
 1                     Hallman                                1                   Hallman
 2                                                            2      Q. Was it after your return from
 3                                                            3   New York to Florida?
 4                                                            4      A. Yes.
 5                                                            5      Q. Which doctor did you see?               01:22
 6                                                            6      A. He's a family all around
 7                                                            7   physician, he's my doctor, he's
 8
 9                                                            9      Q. Is that your regular doctor?
10                                                           10      A. Yes.                             01:22
11                                                           11      Q. When did you consult with
12                                                           12   Dr.             about any injuries that you had
13                                                           13   sustained while you were in New York
14                                                           14   visiting Mr. Rubin?
15                                                           15      A. Just a few days after I came             01:22
16                                                           16   back from New York, I went and saw him and
17                                                           17   told him and he said there was nothing much
18                                                           18   you could do about a bruised or broken rib,
19                                                           19   just to let it heal.
20                                                           20      Q. And you think you went to see              01:22
21                                                           21   the doctor in August of 2016?
22                                                           22      A. Yes.
23                                                           23      Q. Did the doctor prescribe any
24                                                           24   medication for you?
25                                                           25      A. At that time, no.                   01:23
                                                Page 151                                                      Page 153
 1                     Hallman                                1                   Hallman
 2     home to Florida. It hurt when I stretched,             2      Q. Did he suggest any medical
 3     when I breathed, and I didn't even say                 3   treatment at that time?
 4     anything to anyone but        about it, and            4      A. I told him
 5     mentioned it to Jen and Jen and Howie texted 01:21
 6     me about it and asked if I was okay and
 7     heard I was having trouble breathing and               7      Q. You didn't tell the doctor about
 8     they were concerned and they wanted me to go           8   your experiences with Mr. Rubin?
 9     to a doctor.                                           9      A. No.
10        Q. When did           mention to Jen that 01:21    10      Q. How did you explain how you'd          01:23
11     she was concerned about your having trouble           11   been injured?
12     breathing?                                            12      A. I said I fell.
13        A. I don't know.                                   13      Q. Did you consult with the doctor
14        Q. Was that something that you                     14   about the injury to your breast?
15     think happened that night?                 01:21      15      A. No.                        01:23
16        A. I don't know.                                   16      Q. Why not?
17        Q. You don't recall?                               17      A. He's not a plastic surgeon and I
18        A. No.                                             18   have implants.
19        Q. And Jen was concerned about your                19      Q. Did you discuss with a plastic
20     health and suggested that you go to a doctor? 01:21   20   surgeon about the claimed injury to your      01:23
21        A. Yes.                                            21   breast at any time?
22        Q. Did you do that?                                22      A. No.
23        A. Yes.                                            23      Q. Why not?
24        Q. When was that?                                  24      A. I don't know. I don't know.
25        A. I don't remember.                  01:22        25      Q. You don't know.                  01:24

                                                                                   39 (Pages 150 to 153)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 17 of 28 PageID #:
                                        8505
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 154                       Page 156
 1                      Hallman                                 1   Hallman
 2             You also allege that you had                     2
 3     facial bruising and head trauma.                         3
 4         A. Yes. I was punched in the back                    4
 5     of the head. And I was                          01:24    5
 6     and my face was shoved into the carpet, so I             6
 7     had like                            .                    7
 8         Q. Was your face visibly damaged?                    8
 9     If someone looked at you after you left the              9
10     apartment, were they able to see some injury 01:24      10
11     to your face, do you know?                              11
12             MR. GROSSMAN: Objection,                        12
13         vague. And objection, calls for                     13
14         speculation.                                        14
15         Q. Okay. Would you --                 01:24         15
16             MR. GILBERT: I'm sorry.                         16
17         Q. Looking in the mirror, could you                 17
18     see that there was injury?                              18
19         A. Yes.                                             19
20         Q. What did you see?                 01:24          20
21         A. Just red marks from rug burn or                  21
22     something. I put makeup on it, covered it               22
23     up, didn't think anything about it.                     23
24         Q. You were able to cover it up                     24
25     with some makeup?                        01:25          25
                                                  Page 155                       Page 157
 1                      Hallman                                 1   Hallman
 2        A. Yes.                                               2
 3        Q. You weren't bleeding from the                      3
 4     face?                                                    4
 5        A. No.                          01:25                 5
 6        Q. And you didn't have swelling                       6
 7     that couldn't be covered with a small amount             7
 8     of makeup?                                               8
 9        A. I did not.                                         9
10        Q. Did you fall asleep in the          01:25         10
11     apartment?                                              11
12        A. Yes, I went to sleep in that                      12
13     apartment.                                              13
14        Q. And it was just you and                           14
15     Ms.        ?                          01:25             15
16        A. Yes.                                              16
17        Q. Mr. Rubin did not return to the                   17
18     apartment that night?                                   18
19        A. No.                                               19
20             MR. GROSSMAN: Objection. Calls 01:25            20
21        for speculation. Just wait for --                    21
22        Q. Do you recall if Mr. Rubin                        22
23     returned to the apartment?                              23
24        A. He didn't.                                        24
25        Q. I'm sorry. You said he didn't?        01:26       25

                                                                    40 (Pages 154 to 157)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 18 of 28 PageID #:
                                        8506
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 170                                                 Page 172
 1                Hallman                       1                    Hallman
 2                                              2   that you wrote Exhibit 18?
 3                                              3      A. No.
 4                                              4      Q. It doesn't?
 5                                              5      A. No.                          02:55
 6                                              6      Q. Do you think someone else wrote
 7                                              7   those words on that paper?
 8                                              8      A. I don't know.
 9                                              9      Q. You don't know?
10                                             10      A. No.                          02:55
11                                             11      Q. Do you have any recollection of
12                                             12   the days following your visit to New York
13                                             13   when you returned to Florida?
14                                             14      A. When? I don't understand the
15                                             15   question.                           02:55
16                                             16      Q. Well, we looked at your airline
17                                             17   information, it looked like you flew back to
18                                             18   Florida on August 23; correct?
19                                             19      A. Yes.
20                                             20      Q. Do you remember flying back?             02:56
21                                             21      A. Honestly, no. I mean, I know I
22                                             22   flew back, I just don't remember.
23                                             23      Q. Do you know if you traveled with
24                                             24   Ms.        ?
25                                             25      A. Well, we live in two different        02:56
                                    Page 171                                                 Page 173
 1                Hallman                       1                 Hallman
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25

                                                                    44 (Pages 170 to 173)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 19 of 28 PageID #:
                                        8507
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 178                                             Page 180
 1               Hallman                        1                 Hallman
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25
                                    Page 179                                             Page 181
 1               Hallman                        1                    Hallman
 2                                              2      Q. Topless performer?
 3                                              3      A. Only a topless club.
 4                                              4      Q. You never worked at             ?
 5                                              5      A. No.                        03:04
 6                                              6      Q. Did you speak to Ms.         about
 7                                              7   your travel to New York in August of 2016 at
 8                                              8   this time?
 9                                              9      A. At what time?
10                                             10           MR. GROSSMAN: Objection. Vague. 03:04
11                                             11      Q. Do you recall whether in August
12                                             12   of 2016 you had any discussion with Ms.
13                                             13   about your trip to New York in August of 2016?
14                                             14      A. I don't remember.
15                                             15      Q. You don't recall whether you had 03:04
16                                             16   any conversation with her about Mr. Rubin in
17                                             17   August of 2016?
18                                             18      A. I don't remember if I did in
19                                             19   August.
20                                             20      Q. September of 2016?                03:05
21                                             21      A. At some point I did. I just
22                                             22   don't remember when.
23                                             23      Q. And whatever point it was, what
24                                             24   conversation do you recall?
25                                             25      A. I don't really recall the       03:05

                                                                  46 (Pages 178 to 181)
                           TransPerfect Legal Solutions
                       212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 20 of 28 PageID #:
                                        8508
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 182                                                   Page 184
 1                     Hallman                                1                   Hallman
 2                                                            2       A. I don't remember a date.
 3                                                            3       Q. It was after your first trip to
 4                                                            4   New York in August of 2016?
 5                                                            5       A. Yes.                         03:08
 6                                                            6       Q. And why did you introduce
 7                                                            7   Ms.      to Mr. Rubin and Ms. Powers?
 8                                                            8       A. I don't know.
 9                                                            9       Q. You don't know?
10                                                           10       A. I don't know why I introduced           03:08
11                                                           11   them.
12                                                           12       Q. Did you try to arrange for
13                                                           13   Ms.      to travel to New York to meet with
14                                                           14   Mr. Rubin?
15                                                           15       A. I did not arrange that travel;       03:08
16                                                           16   no. Or try to; no.
17                                                           17       Q. Did you suggest to Ms.          that
18                                                           18   she should travel to New York to meet with
19                                                           19   Mr. Rubin?
20                                                           20       A. I don't think I suggested it to      03:08
21                                                           21   her.
22                                                           22       Q. Did you discuss it with her at
23                                                           23   all?
24                                                           24       A. Yes.
25                                                           25       Q. What did you discuss?                03:09
                                                  Page 183                                                   Page 185
 1                       Hallman                              1                  Hallman
 2      Does this reflect that you were with                  2
 3      Ms.       on that day or is it not clear?             3
 4         A. Yes.                                            4
 5         Q. I'm sorry. If I said 2018, I        03:07       5
 6      meant 2016.                                           6
 7         A. Yes, that is the date, 2016, and                7
 8      even though I am not tagged in it, she writes         8
 9                                                            9
10         Q. So you think you were with her         03:07   10
11      on that day?                                         11
12         A. Yes. We have eaten together at                 12
13      Sea Watch before.                                    13
14         Q. Do you remember any discussion                 14
15      with her that day about Mr. Rubin?           03:07   15
16         A. No.                                            16
17         Q. Do you remember any discussion                 17
18      about the trip that you had just returned            18
19      from to New York?                                    19
20         A. On that day, I don't remember         03:07    20
21      discussing that with her.                            21
22         Q. At some point did you introduce                22
23      Ms.       to either Ms. Powers or Mr. Rubin?         23
24         A. Yes.                                           24
25         Q. And when was that?                  03:08      25

                                                                                  47 (Pages 182 to 185)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 21 of 28 PageID #:
                                        8509
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 198                                                  Page 200
 1                Hallman                       1                     Hallman
 2                                              2       A. Yes.
 3                                              3       Q. Facial bruising?
 4                                              4       A. Yes.
 5                                              5       Q. Among other injuries?                03:25
 6                                              6       A. Yes.
 7                                              7       Q. Why did you choose to visit
 8                                              8   Mr. Rubin again in September of 2016 if you
 9                                              9   had suffered those injuries in August 2016?
10                                             10       A. I don't know why.                  03:25
11                                             11       Q. You understood that in September
12                                             12   of 2016 when you were traveling to New York
13                                             13   with Ms.       , the purpose of the trip was
14                                             14   to engage in rough sex with Mr. Rubin in
15                                             15   exchange for money; correct?                 03:25
16                                             16       A. No.
17                                             17       Q. What was the purpose of the trip?
18                                             18       A. We were supposed to have dinner
19                                             19   and drinks this time, which we did.
20                                             20       Q. Did anyone ever force you to           03:25
21                                             21   travel to New York in September of 2016?
22                                             22       A. No.
23                                             23       Q. You chose to do that on your
24                                             24   own; right?
25                                             25       A. Yes.                          03:26
                                    Page 199                                                  Page 201
 1               Hallman                        1                  Hallman
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25

                                                                    51 (Pages 198 to 201)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 22 of 28 PageID #:
                                        8510
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 210                                                    Page 212
 1                     Hallman                                 1                    Hallman
 2                                                             2   hotel room?
 3                                                             3      A. No.
 4                                                             4      Q. At some point did Mr. Rubin
 5                                                             5   return to the apartment?                03:37
 6                                                             6      A. Yes.
 7                                                             7      Q. When was that?
 8                                                             8      A. I don't know.
 9                                                             9      Q. How long were you there after
10                                                            10   you left the restaurant and went to the     03:37
11                                                            11   apartment before Mr. Rubin arrived
12                                                            12   approximately?
13                                                            13      A. I can't say. I don't know. I
14                                                            14   don't remember time.
15                                                            15      Q. What happened when Mr. Rubin             03:37
16                                                            16   arrived?
17                                                            17      A. We were arguing.
18                                                            18      Q. Who was arguing?
19                                                            19      A. All three of us.
20                                                            20      Q. What were you arguing about?           03:37
21                                                            21      A. About the man who approached me
22                                                            22   outside and hit on me.
23                                                            23      Q. What do you remember saying?
24                                                            24      A. That it wasn't my fault that
25                                                            25   some random guy hit on me.                 03:37
                                                 Page 211                                                    Page 213
 1                     Hallman                                 1                   Hallman
 2         A. We left.                                         2
 3         Q. And you went back to the                         3
 4      apartment --                                           4
 5         A. Yes.                         03:36               5
 6         Q. -- Mr. Rubin's apartment?                        6
 7         A. Yes.                                             7
 8         Q. And why did you go there?                        8
 9         A. Because our luggage was there.                   9
10         Q. Were you intending to spend the         03:36   10
11      night?                                                11
12         A. Yes.                                            12
13         Q. You didn't know at that point                   13
14      whether Mr. Rubin was going to return to the          14
15      apartment?                          03:36             15
16         A. Correct.                                        16
17         Q. Did you consider getting a hotel                17
18      room at some point instead of staying in the          18
19      apartment?                                            19
20         A. Yes.                         03:36              20
21         Q. Why did you do that?                            21
22         A. I don't remember.                               22
23         Q. You don't remember?                             23
24         A. No.                                             24
25         Q. But you didn't in fact get a        03:36       25

                                                                                   54 (Pages 210 to 213)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 23 of 28 PageID #:
                                        8511
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 214                       Page 216
 1                     Hallman                                  1   Hallman
 2        Q. At the restaurant?                                 2
 3        A. Yes.                                               3
 4        Q. Did you also drink in the                          4
 5     apartment?                           03:38               5
 6        A. Later.                                             6
 7        Q. When you say a lot, do you know                    7
 8     how many drinks approximately you had?                   8
 9        A. I don't recall exactly.                            9
10        Q. And then Mr. Rubin came back to           03:39   10
11     the apartment, you said?                                11
12        A. Yes.                                              12
13        Q. What happened then?                               13
14        A. More arguing.                                     14
15        Q. What was the argument about?            03:39     15
16        A. Still the same topic of the guy.                  16
17        Q. And then what happened? Do you                    17
18     recall anything else in that evening?                   18
19        A. I just remember a lot of                          19
20     arguing, bickering back and forth, and at      03:39    20
21     one point we settled the argument or we all             21
22     stopped arguing.                                        22
23        Q. What happened after you stopped                   23
24     arguing?                                                24
25        A. He made us a drink.                03:40          25
                                                  Page 215                       Page 217
 1                     Hallman                                  1   Hallman
 2        Q. You had another drink?                             2
 3        A. Yes.                                               3
 4        Q. Did Ms.           have a drink?                    4
 5        A. Yes.                         03:40                 5
 6        Q. And then what happened? If you                     6
 7     recall.                                                  7
 8        A. I don't really remember.                           8
 9        Q. You don't remember anything else                   9
10     happening at the apartment?                03:40        10
11             MR. GROVER: Could both of you                   11
12        speak up? I couldn't hear you either.                12
13        Q. My question was: You don't                        13
14     remember anything else happening at the                 14
15     apartment that night?                   03:40           15
16        A. No, I don't. No.                                  16
17        Q. Do you remember leaving the                       17
18     apartment?                                              18
19        A. No.                                               19
20        Q. Do you remember leaving the next 03:41            20
21     day?                                                    21
22        A. I know we left the next day. I                    22
23     just don't remember it.                                 23
24        Q. Did you return to Florida the                     24
25     next day?                           03:41               25

                                                                    55 (Pages 214 to 217)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 24 of 28 PageID #:
                                        8512
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 282                                                  Page 284
 1                /Hallman                      1                  /Hallman
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25
                                    Page 283                                                  Page 285
 1                Hallman                       1                   Hallman
 2                                              2      Q. Do you remember communicating to
 3                                              3   Ms. Powers that she should express to
 4                                              4   Mr. Rubin that you loved him in February of
 5                                              5   2017?                              05:24
 6                                              6      A. No.
 7                                              7      Q. And seeing these words on the
 8                                              8   paper does not refresh your memory about
 9                                              9   expressing that sentiment to Ms. Powers in
10                                             10   February of 2017?                        05:25
11                                             11      A. No.
12                                             12      Q. Did you see Mr. Rubin in Florida
13                                             13   in March of 2017?
14                                             14      A. Yes.
15                                             15      Q. What do you recall about that           05:25
16                                             16   meeting?
17                                             17      A. It was in Miami and we went to
18                                             18   dinner.
19                                             19      Q. Who was present?
20                                             20      A. Me,             my friend        ,      05:25
21                                             21   Howard Rubin and               .
22                                             22      Q. Who is          ?
23                                             23      A.                 , she is my friend
24                                             24   from back in Fort Lauderdale.
25                                             25      Q. I'm sorry. Your friend from            05:26

                                                                    72 (Pages 282 to 285)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 25 of 28 PageID #:
                                        8513
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 286                                                   Page 288
 1                    Hallman                                 1                    Hallman
 2                                                            2       A. Correct.
 3                                                            3       Q. And, in fact, that's what
 4                                                            4   happened, you had dinner and drinks?
 5                                                            5       A. Yes.                        05:28
 6                                                            6       Q. And you got paid $500?
 7                                                            7       A. I don't remember the number.
 8                                                            8       Q. Is there anything else that you
 9                                                            9   remember about this dinner other than what
10                                                           10   you've described?                      05:28
11                                                           11       A. I remember            and Howie
12                                                           12   getting into an argument.
13                                                           13       Q. And what was the argument about?
14                                                           14       A. She wanted to leave.
15                                                           15       Q. Leave the dinner?                05:29
16                                                           16       A. Yes.
17                                                           17       Q. Was there some reason she
18                                                           18   couldn't leave the dinner?
19                                                           19       A. Not with -- I think I drove. We
20                                                           20   all had to go.                      05:29
21                                                           21       Q. She wanted you to take her home?
22                                                           22       A. She wanted us to all to leave.
23                                                           23       Q. And you wanted to stay?
24                                                           24       A. No. We -- we left.
25                                                           25       Q. You left?                     05:29
                                                Page 287                                                   Page 289
 1                     Hallman                                1                 Hallman
 2       Q.     Ms.      ?                                    2
 3       A.     Yes. And        .                             3
 4       Q.     And        .                                  4
 5             And what happened at the dinner? 05:27         5
 6        A. We had dinner and drinks.                        6
 7        Q. Do you remember anything else                    7
 8     about it?                                              8
 9        A. We were on a rooftop terrace,                    9
10     which was part of their room, so we ate      05:27    10
11     outside on the couches overlooking the hot            11
12     tub and the pool.                                     12
13        Q. You hadn't seen Mr. Rubin since                 13
14     October of 2016 before this evening?                  14
15        A. Correct.                    05:27               15
16        Q. Did you get paid by Mr. Rubin                   16
17     that evening?                                         17
18        A. Yes.                                            18
19        Q. What was your understanding of                  19
20     how much you were going to get paid?          05:28   20
21        A. I don't remember the number.                    21
22        Q. And what was the reason for the                 22
23     payment?                                              23
24        A. To have dinner and drinks.                      24
25        Q. And nothing more?                 05:28         25

                                                                                 73 (Pages 286 to 289)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 26 of 28 PageID #:
                                        8514
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 306                                                  Page 308
 1                Hallman                       1                 Hallman
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25
                                    Page 307                                                  Page 309
 1                Hallman                       1                     Hallman
 2                                              2      Q. Did you suffer from any of those
 3                                              3   symptoms prior to meeting Mr. Rubin?
 4                                              4      A. No. I slept great before I met
 5                                              5   Mr. Rubin, I had confidence, I didn't have     05:53
 6                                              6   anxiety.
 7                                              7      Q. You never had any emotional or
 8                                              8   mental-related illnesses?
 9                                              9      A. No. Not that I was ever
10                                             10   diagnosed.                           05:53
11                                             11            (Hallman Exhibit 31, medical
12                                             12      record of              from
13                                             13                       M.D., bearing
14                                             14      Bates Nos.            000001-14,
15                                             15      marked for identification, as of this
16                                             16      date.)
17                                             17      Q. I show you Exhibit 31, and if
18                                             18   you turn to the very last page of this
19                                             19   exhibit, it's marked              000014.
20                                                            is the --                    05:54
21                                             21      A. What?
22                                             22      Q. -- doctor that you referred to
23                                             23   earlier.
24                                             24            MR. ROSE: It's the next page.
25                                             25      A. Sorry. So sorry. What did you          05:54

                                                                    78 (Pages 306 to 309)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 27 of 28 PageID #:
                                        8515
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                    Page 310                                                Page 312
 1                     Hallman                                  1                  Hallman
 2     say? I'm sorry.                                          2
 3        Q.                   is the doctor that               3
 4     you referred to earlier?                                 4
 5        A. Yes.                           05:54               5
 6        Q. That's your regular doctor in                      6
 7     Fort Lauderdale?                                         7
 8        A. Yes.                                               8
 9        Q. And in looking at this document                    9
10     marked 0014, it says: To Whom It May            05:54   10
11     Concern Regarding                 .                     11
12             Do you see that at the top?                     12
13        A. Yes.                                              13
14        Q. It says:                 is my                    14
15     patient. I am intimately familiar with her    05:54     15
16     history and with                                        16
17                                                             17
18           .                                                 18
19            Do you see that?                                 19
20        A. Yes.                        05:55                 20
21        Q. This letter is dated February 26                  21
22     of 2016. Do you see that up at the top?                 22
23        A. I see 2018.                                       23
24        Q. You read that as an 8?                            24
25        A. Yes. I don't see a 6 at the top 05:55             25
                                                    Page 311                                                Page 313
 1                      Hallman                                 1                    Hallman
 2     of the page anywhere. I see 2018 in two                  2      A. I'm not --
 3     different places.                                        3      Q. Would that be right?
 4        Q. Where do you see that?                             4      A. I'm not going to speculate or
 5        A. 2018, 2018.                     05:55              5   guess. I don't know exactly when.         05:57
 6        Q. The fax line?                                      6      Q. Why did you go see her?
 7        A. Yes. Oh, I'm looking right                         7      A. Because there are things I
 8     here. 2016. Yes. I see that.                             8   wanted to talk to her about and I
 9        Q. You see 2016 there?                                9           to.
10        A. Yes.                         05:55                10      Q. Which                                05:57
11        Q. This appears to be a letter that                  11                                     ?
12     was written in February of 2016?                        12      A. Yes.
13        A. Yes.                                              13      Q. When I referred earlier to
14        Q. And the letter is from your                       14
15     doctor and it says that you have functional   05:55                                                     05:58
16     limitations imposed by your                             16      A.                      There was no
17                           ?                                 17                        required.
18        A. Yes. That's what it says.                         18           (Hallman Exhibit 32, session
19        Q. And this was six months before                    19       notes bearing Bates Nos. SMP000001-4,
20     you ever met Mr. Rubin; correct?            05:56       20       marked for identification, as of this 05:58
21        A. Yes.                                              21       date.)
22        Q. Did you ever see                                  22       Q. I'm going to show you Exhibit 32.
                         ? I may be mispronouncing             23   If you look at the first page,
24     the last name.
25        A. Yes.                         05:56                25   on December 11, 2017?                   05:58

                                                                                   79 (Pages 310 to 313)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-4 Filed 02/21/19 Page 28 of 28 PageID #:
                                        8516
            CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                         Page 314                      Page 316
 1                     Hallman                                       1   Hallman
 2        A. Yes.                                                    2
 3        Q. And do you see in the first                             3
 4     paragraph in the last sentence it says:                       4
 5                                                         05:59     5
 6                                                                   6
 7                                                                   7
 8                            ?                                      8
 9        A. Yes. I see that.                                        9
10        Q. So when you started to see this      05:59             10
11     therapist, your          was still ongoing                   11
12     and you were referring to an                                 12
13                 ; correct?                                       13
14        A. Yes. To my                      .                      14
15        Q. And                                  05:59             15
16                                                                  16
17                                                   ?              17
18        A. I told her that that was one of                        18
19     the things; yes.                                             19
20        Q. Did you ever mention Mr. Rubin               05:59     20
21     to her?                                                      21
22        A. No,                                                    22
                                                                    23
24       Q.                      but not                            24
25     Mr. Rubin?                            05:59                  25
                                                         Page 315                      Page 317
 1                      Hallman                                      1    Hallman
 2        A.    No. I mentioned                                      2
 3          , things like that.                                      3
 4            MR. GILBERT: Why don't we go                           4
 5       off the record for a few minutes and     06:00              5
 6       then we can figure out what we have                         6
 7       remaining.                                                  7
 8            THE VIDEOGRAPHER: We need to                           8
 9       change disk anyway.                                         9
10            MR. GILBERT: Okay. Good enough. 06:00                 10
11            THE VIDEOGRAPHER: We are going                        11
12       off the record at 6:01 p.m. This                           12
13       completes disk number 4 of the                             13
14       deposition of                                              14
15            (Whereupon, a recess was taken.) 06:00                15
16            THE VIDEOGRAPHER: We are on the                       16
17       record at 6:21 p.m. This begins disk 5                     17
18       of the deposition of Kristina Hallman.                     18
19     EXAMINATION BY                                               19
20     MR. GROVER:                            06:20                 20
21       Q. Ms.            , my name is Douglas                     21
22     Grover. I represent Jennifer Powers. You                     22
23     know Ms. Powers; right?                                      23
24       A. Yes.                                                    24
25       Q. She's here in this room today?       06:20              25

                                                                          80 (Pages 314 to 317)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
